 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN YOCOM,                            Case No. 1:21-cv-00187-NONE-HBK
12                       Petitioner,                  ORDER DENYING PETITIONER’S MOTION
                                                      FOR EVIDENTIARY HEARING
13           v.
                                                      (Doc. No. 46)
14    KATHLEEN ALLISON,
                                                      ORDER DENYING PETITIONER’S MOTION
15                       Respondent.                  FOR RELEASE FROM CUSTODY
16                                                    (Doc. No. 46)
17                                                    ORDER TO SHOW CAUSE WHY
                                                      SANCTIONS SHOULD NOT BE IMPOSED
18                                                    ON PETITIONER
19                                                    ORDER TO FILE REPLY OR STAND ON
                                                      INCORPORATED REPLY IN MOTION
20
21

22          Petitioner Michael Allen Yocom, a state prisoner proceeding pro se, has pending a

23   petition for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). Before the Court is

24   Petitioner’s “emergency motion for teleconference or actual court hearing” and “demand for

25   immediate release,” which the Court construes as a motion for an evidentiary hearing and release

26   from custody. (Doc. No. 46). As explained below, the Court denies Petitioner the relief

27   requested in his motion and orders him to show cause why sanctions should not be imposed for

28   his continued filing of duplicitous motions.
 1                     1. Court Construes Motion to Incorporate Petitioner’s Reply

 2            At the outset, the Court notes the pleading is titled “Emergency Motions” and “Initial

 3   Reply to Respondent’s Answer.” (Doc. No. 46 at 1). In his pleading, Petitioner addresses

 4   Respondent’s Answer to the Petition and advances arguments in rebuttal to the Answer. (See

 5   generally Doc. No. 46). Thus, the Court construes this filing as incorporating Petitioner’s reply

 6   or traverse to Respondent’s Answer. Nonetheless, Petitioner fashions the pleading as his “Initial

 7   Reply to Respondent’s Answer.” (Id. at 1). The Rules Governing Section 2254 Cases do not

 8   provide petitioners with multiple opportunities to reply to an answer. See R. Governing Section

 9   2254 Cases Rule 5(e). In an abundance of caution, the Court will permit Petitioner the

10   opportunity to file a free-standing reply titled “Reply to Respondents’ Answer” within 21 days

11   from receipt of this Order, to the extent Petitioner does not intend the pleading to incorporate his

12   reply.

13                                   2. Motion for Evidentiary Hearing

14            Petitioner seeks an emergency evidentiary hearing. (Doc. No. 42). Petitioner has

15   previously moved for an evidentiary hearing five times, all of which have been denied. (Doc.

16   Nos. 8, 20, 33, 40, 42). Evidentiary hearings are granted only under limited circumstances in

17   habeas proceedings. See 28 U.S.C. § 2254(e)(2)(A)(ii). Although Respondent has now filed an

18   answer to the petition, the Court has not yet reviewed the briefing. The Court will review the

19   briefing and make findings and recommendations in due course. If the Court determines that an

20   evidentiary hearing is warranted, it will schedule one at that time. See Rules Governing Section
21   2254 Cases, R. 8(a).

22                                  3. Motion for Release from Custody

23            Incorporated within Petitioner’s motion is a second request for release from custody.

24   (Doc. Nos. 42 at 1, 46 at 1). As stated in this Court’s June 8, 2021 order, “[b]ail pending a

25   decision in a habeas case is reserved for extraordinary cases involving special circumstances or a

26   high probability of success.” Land v. Deeds, 878 F.2d 318, 318 (9th Cir. 1989); (Doc. No. 44 at
27   2). The Court finds Petitioner has not demonstrated special circumstances warranting his release

28   or a high probability of success on the merits of his petition. Accordingly, his request is denied.
                                                        2
 1                                          4. Order to Show Cause

 2            Petitioner has filed multiple motions seeking the same forms of relief. (See e.g. Doc. Nos.

 3   6, 14, 18, 27, 31, 32, 34, 42). On May 26, 2021 and June 8, 2021, the Court warned the Petitioner

 4   if he persists in filing further repetitive motions, he may be subject to sanctions. (Doc. No. 40,

 5   44). Petitioner has again filed another duplicitous motion. Accordingly, the Court will order

 6   Petitioner to show cause why he should not be subject to sanctions.

 7            Accordingly, it is ORDERED:

 8            1. Petitioner’s motion for evidentiary hearing (Doc. No. 46) is DENIED.

 9            2. Petitioner’s motion for release from custody (Doc. No. 46) is DENIED.

10            3. Within fourteen (14) days of the date of receipt of this order, Petitioner is ordered to

11            show cause why he should not be subject to sanctions.

12            4. Within twenty-one (21) days of receipt of this Order, Petitioner shall file a Reply to

13            Respondent’s Answer. If Petitioner does not file a separate free-standing Reply, the Court

14            will construe the reply incorporated in Petitioner’s Motion (Doc. No. 46) as his Reply to

15            Respondent’s Answer to Petition.

16

17
     Dated:      July 9, 2021
18                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                          3
